Citation Nr: 0727845	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-29 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for neuropathy of the 
right upper extremity, to include as secondary to service-
connected diabetes mellitus.  

4.  Entitlement to service connection for neuropathy of the 
left upper extremity, to include as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1966 to September 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript is associated with the claims file.  

The issues of entitlement to service connection for bilateral 
upper extremity neuropathy disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The rating decision of June 1998, regarding service 
connection for bilateral hearing loss and tinnitus, is final.  

2.  Evidence received since the final decision of record does 
not relate specifically to an unestablished fact necessary to 
substantiate the claim; the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In April 2002 and July 2003 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims, to include the evidence 
needed to reopen his previously denied claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was temporally 
after the RO's initial decision.  However, for reasons 
discussed in further detail below, the Board finds that new 
and material evidence has not been received to reopen 
previously denied claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.  Thus, 
any question as to the timing of notice regarding the rating 
or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was furnished an appropriate statement of the 
case and the VCAA letters that he received included notice of 
what information or evidence was necessary to substantiate 
his claims.  The veteran has been provided the opportunity to 
respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and a comprehensive examination to evaluate the 
disabilities at issue has been conducted.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis-New and Material Evidence

The claims to reopen previously denied claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are discussed together as the bases for the decisions center 
around the same evidence of record.  

The veteran was denied service connection for his claims in a 
June 1998 rating decision, as there where no evidence of 
either hearing loss or tinnitus in service and no 
relationship between a current disorder and service.  

The veteran was afforded a new and comprehensive audiology 
examination in October 2004.  It was noted that the veteran 
had significant noise exposure in service as a heavy 
equipment operator; however, it was the examiner's opinion 
that the veteran's hearing loss was not at least as likely as 
not related to his military service.  The RO, in issuance of 
the statement of the case, addressed the audiological 
findings of tinnitus and hearing loss on the merits, 
continuing the denial based on a lack of a relationship 
between service and a current hearing loss.  The RO's action 
notwithstanding, it is the Board's duty to evaluate each 
application to reopen a previously denied claim in its own 
right before addressing the merits of the underlying issue.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In this case, the veteran has submitted new evidence, in that 
the October 2004 examination was not of record at the time of 
the initial denial.  The evidence is, however, not material, 
as the lack of a relationship between service and current 
hearing loss and tinnitus disabilities was established at the 
time of the 1998 rating decision.  Furthermore, evidence that 
is unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Thus, the opinion of the October 2004 examiner thus does not 
relate to a previously unestablished fact necessary to 
substantiate the underlying claim, and is consequently, not 
material to the claim to reopen.  There is no other evidence 
of record addressing the veteran's hearing loss or tinnitus, 
and as such, the veteran's claims to reopen must be denied.  


ORDER

The claim to reopen a previously denied claim for entitlement 
to service connection for bilateral hearing loss is denied.  

The claim to reopen a previously denied claim for entitlement 
to service connection for tinnitus is denied.  


REMAND

The veteran contends that he developed bilateral upper 
extremity neuropathy as a result of his service-connected 
diabetes mellitus.  The veteran does not contend, and the 
records do not illustrate, that there is a relationship 
directly between the development of upper extremity 
neuropathy and service.  As such, the Board addresses the 
veteran's claim solely on secondary grounds.  

At the veteran's May 2007 Travel Board Hearing, he indicated 
that there were VA medical records, dated in 2005 and 2006, 
from the Temple, Texas, VA Medical Center diabetes clinic.  
It was the veteran's contention that these records 
specifically diagnose neuropathy of the upper extremities and 
associate the neuropathy with the veteran's diabetes.  At 
present, the record does not contain a diagnosis of upper 
extremity neuropathy, with a December 2002 VA examination 
stating that the veteran's upper extremity neurological 
deficits were caused by nerve impingement which was unrelated 
to diabetes mellitus.  Given the fact, however, that the 
claims file does not contain all reports of the veteran's 
diabetic care, it is necessary to remand the claim so that 
the identified records may be associated with the claims 
file.  Furthermore, given that the veteran's last 
neurological examination is significantly dated 
(approximately five years old), the Board determines that a 
new, comprehensive VA neurological examination should be 
afforded to determine the exact nature and etiology of any 
currently present bilateral neurological disorder of the 
upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain records of specialized VA 
treatment for diabetes occurring from 2005 
to the present from the Temple, Texas VA 
Medical Center or any other VA facility 
which might have the records.  If no such 
records are available, annotate the record 
to reflect this, otherwise, associated the 
requested VA records with the claims file.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, approximate onset date or etiology 
of any bilateral upper extremity 
neurological disorder, to include diabetic 
neuropathy, which may currently be present.  
Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is at least as likely as not that 
any currently present bilateral 
upper extremity neurological 
disability manifested as a secondary 
condition caused or aggravated by 
the veteran's service-connected 
diabetes mellitus (to include 
treatment for diabetes mellitus).  

With regards to the claims based on 
aggravation by a service-connected 
disability, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.   
Effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to 
implement the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 
71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen 
with language that requires that a 
baseline level of severity of the 
nonservice-connected disease or 
injury must be established by 
medical evidence created before the 
onset of aggravation.  

As such, If it is determined that 
the veteran's has a bilateral upper 
extremity neurological condition 
that was aggravated by his service-
connected diabetes mellitus(or 
treatment for same), to the extent 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the claimed disorders 
before the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims.  If 
the claims remain denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


